Opinion filed December 31, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00216-CR
                                   ___________

                KEITH BERNARD WALKER, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 11-4144


                     MEMORANDUM OPINION
      Appellant, Keith Bernard Walker, pleaded guilty to the third-degree felony
offense of assault family violence. Pursuant to the terms of the plea agreement, the
trial court convicted Appellant of the offense, assessed his punishment at
confinement for ten years and a $2,000 fine, suspended the confinement portion of
the sentence, and placed Appellant on community supervision for ten years.
Subsequently, the State filed an application to revoke community supervision, and
the trial court modified the terms of Appellant’s community supervision. The State
later filed another application to revoke community supervision. After a hearing
on revocation, the trial court found the State’s allegations to be true, revoked
Appellant’s community supervision, and assessed his punishment at confinement
for ten years and a fine of $2,000. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the reporter’s record and the clerk’s record. Counsel also advised Appellant of his
right to review the record and file a response to counsel’s brief.1 Appellant has not
filed a response.
       Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an
Anders brief and pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed
to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).

       1
        This court granted Appellant more than thirty days in which to exercise his right to file a
response to counsel’s brief.
                                                2
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. The record from the
revocation hearing shows that Appellant admitted to some of the alleged violations
of the terms and conditions of his community supervision but offered explanations
for his violations.   His community supervision officer testified about various
violations by Appellant of the terms and conditions of his community supervision
as alleged in the State’s application to revoke. Appellant made no evidentiary
objections at the revocation hearing. Based upon our review of the record, we
agree with counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


December 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                          3